Citation Nr: 1122323	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  07-29 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hallux valgus of the left foot.

2.  Entitlement to an initial compensable disability rating for hallux valgus of the right foot, prior to December 1, 2005.

3.  Entitlement to an initial disability rating in excess of 10 percent for hallux valgus of the right foot, as of December 1, 2005.

4.  Entitlement to an initial disability rating in excess of 10 percent for radial collateral ligament injury of the right thumb, previously rated as status post right thumb sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to February 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, granted service connection for hallux valgus of the left foot and right foot at a noncompensable disability rating for each foot, and for status post right thumb sprain at a 10 percent disability rating.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in Montgomery, Alabama, which forwarded his appeal to the Board.

In a December 2005 rating decision, the RO increased the disability rating for hallux valgus of the right foot to 10 percent, effective December 1, 2005.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher initial rating for hallux valgus of the right foot for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the December 2004 rating decision, the RO also granted service connection for psuedofolliculitis barbae, for which the Veteran submitted a timely notice of disagreement (NOD).  However, the RO increased the rating for this disability to 10 percent in the December 2005 rating decision.  The Veteran did not subsequently perfect an appeal of that issue claim by filing an NOD and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).  Therefore, it is not before the Board.

Also in the December 2004 rating decision, the RO denied service connection for hypertension, atypical chest pain, right ankle sprain, status post right wrist fracture, and contact dermatitis, issues for which the Veteran failed to file a timely NOD.  In a November 2007 rating decision, the RO found that no new and material evidence had been received to reopen the previously denied claims for service connection for the aforementioned disabilities.  It also denied service connection for PTSD, for which the Veteran timely filed an NOD, but failed to perfect an appeal of the issue by filing a substantive appeal.  See 38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.

Finally, in a January 2010 rating decision, the RO found that no new and material evidence had been received to reopen a previously denied claim for service connection for PTSD.  Because the Veteran did not perfect an appeal of that issue by filing an NOD and substantive appeal, it is not before the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is again required.

Initially, a review of the claims file shows that no post-service VA treatment records dated after September 2007 have been obtained and associated with the claims file.  

In this regard, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Because any record of recent treatment for his bilateral foot and right thumb disabilities would be relevant to the Veteran's claim for increased ratings, the RO should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Next, VA examinations are necessary to determine the current nature, extent, and severity of the Veteran's service-connected hallux valgus in the left and right feet and service-connected radial collateral ligament injury.  In this regard, the Veteran recently indicated that the pain in his feet has worsened, and that he experiences instability in his feet.  He also indicated that he is unable to stand for any prolonged period of time and that he is unable to wear particular types of shoes.  See the Veteran's statement dated in May 2009.  With regard to his right thumb, he reported that problems with his right thumb have caused him to be unable to perform certain manual tasks that were required for his previous job, causing him to have to leave the job.  See VA Form 9 dated in September 2007.  

In addition, the last VA examination of the Veteran's feet and right thumb was performed in September 2007, which dates to over 3.5 years ago, and a more current examination would be helpful in deciding his appeal, especially because he has complained of worsening symptoms.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).    

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  The duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Based on the Veteran's allegations of worsening symptoms and the elapsed time since the previous VA examination, the Board remands the issues pertaining to the Veteran's feet and right thumb for a VA examination in order to ascertain the current nature and severity of these disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's hallux valgus of the feet and his right thumb radial collateral ligament injury from the appropriate VA medical center dated from September 2007 to the present.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Once all available medical records have been obtained and associated with the claims file, schedule the Veteran for a VA examination to address the current nature and severity of his service-connected hallux valgus of both feet and service-connected radial collateral ligament injury of the right thumb.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, the records of his recent treatment.

With regard to the hallux valgus of the left and right feet, after reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should document any symptoms seen in each foot during the examination, including any pain, instability, or other functional impairment; any operation performed, including the resectioning of the metatarsal head; and the severity of the symptoms in each foot.

With regard to the radial collateral ligament injury of the right thumb, after reviewing the claims file, examining the Veteran, and conducting any testing deemed necessary, the examiner should discuss all impairments associated with the right thumb disability, including the range of motion in the right thumb (extension to flexion); the extent of any limitation of motion in the right thumb (e.g., whether there is a gap of one to two inches, or more than two inches (5.1 centimeters), between the thumb pad and the fingers, with the thumb attempting to oppose the fingers); and all other associated functional impairment, including pain/painful motion, more or less movement than normal, weakened movement, premature/excess fatigability, incoordination, swelling, deformity or atrophy from disuse, etc.  Further, if possible, the examiner should specify any additional range-of-motion loss due to any of these factors, especially during prolonged, repetitive use of the right thumb or when the Veteran's symptoms are most prevalent (e.g., during "flare-ups").  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The examiner also should discuss the extent to which the service-connected bilateral valgus hallux and the service-connected radial collateral ligament injury of the right thumb affect the Veteran's ability to secure or maintain employment.  Specifically, the examiner should opine whether each of these service-connected disabilities prevents him from securing or following a substantially gainful occupation, without consideration of any nonservice-connected disorders and advancing age.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  

3.  After completion of the above development, readjudicate the claim for entitlement to an initial compensable disability rating for hallux valgus of the left foot; claim for entitlement to an initial compensable disability rating for hallux valgus of the right foot, prior to December 1, 2005; claim for entitlement to an initial disability rating in excess of 10 percent for hallux valgus of the right foot, as of December 1, 2005; and claim for entitlement to an initial disability rating in excess of 10 percent for radial collateral ligament injury of the right thumb, previously rated as status post right thumb sprain, in light of the physical examinations provided to the Veteran and any additional medical evidence received since the issuance of the supplemental statement of the case (SSOC) in June 2009.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


